     Case 1:21-cr-00028-APM Document 204 Filed 05/28/21 Page 1 of 4




                    UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA



UNITED STATES OF AMERICA

v.                                                     Case No.: 21-cr-28(APM)

CONNIE MEGGS
____________________________ /

            MOTION TO MODIFY CONDITIONS OF RELEASE

      COMES NOW the Defendant, CONNIE MEGGS, through undersigned

counsel, and moves this Honorable Court for an Order modifying Ms. Meggs’

previously-imposed conditions of Pre-Trial Release to remove the condition of

home incarceration and substitute a less-restrictive condition of home detention

As grounds in support, Ms. Meggs states the following:

      1.     Ms. Meggs is charged with crimes allegedly committed at the United

States Capital in Washington on January 6, 2021.         In a Third Superseding

Indictment, filed March 31, 2021, Ms. Meggs is charged with conspiracy against

the United States government in violation of Title 18 U.S.C. § 371; obstruction of

an official proceeding in violation of Title 18 U.S.C. § 1512(c)(2); destruction of

government property in violation of Title U.S.C. 18 § 1361; and entering and

remaining in a restricted building or grounds access in contravention of Title 18

U.S.C. § 1752(a)(1). Doc. 127.

      2.     On March 26, 2021, this Court entered an order setting conditions of

pretrial release for Ms. Meggs. In addition to the standard conditions, this Court
       Case 1:21-cr-00028-APM Document 204 Filed 05/28/21 Page 2 of 4




ordered that Ms. Meggs be placed on home incarceration, which requires that she

be restricted to her residence 24-hours a day, except for medical necessities, court

appearances, and other activities specifically approved by the Court. Doc. 114.

        3.    On March 30, 2021, this Court granted an unopposed request by Ms.

Meggs to modify her conditions of home confinement to allow her to attend

religious services between the hours of 11:00 a.m. and 1:00 p.m. on Sundays. Doc.

117.

        4.    Ms. Meggs lives in a rural area and has the responsibility for the care

of livestock and a number of domestic animals on her property. The current home

incarceration restriction does not permit Ms. Meggs to leave her residence for the

purpose of going outside to care for her animals. The current restrictions on Ms.

Meggs’ bond also do not allow Ms. Meggs to leave her residence for the purpose of

buying necessary items to care for her animals or to grocery shop for herself. Ms.

Meggs has also been prevented from seeking employment.

        5.    The United States Pre-Trial Services Officer assigned to supervise

Ms. Meggs has informed undersigned counsel that Ms. Meggs has complied with

all the Court’s conditions of her pre-trial release and that she has had no

violations.   Under these circumstances, Ms. Meggs requests that this Court

impose the less-restrictive condition of home detention, continuing with the GPS

monitor. The Pre-Trial Services Officer has informed counsel that this less-

restrictive condition will allow the Pre-Trial Services Officer to adjust the GPS

monitor to the perimeters of Ms. Meggs’ property line, so that she may care for
    Case 1:21-cr-00028-APM Document 204 Filed 05/28/21 Page 3 of 4




her animals.    The Pre-Trial Services Officer will also have the authority to

supervise and approve any activities or employment sought by Ms. Meggs.

      6.     All other conditions of Ms. Meggs’ pretrial release will remain in

place, including no travel outside the Middle District of Florida, with the exception

of Court appearances, no contact with Oath Keepers, and no access to computers,

smartphones, tablets or any device that would allow her to communicate through

either encrypted or non-encrypted applications.

      7.     Undersigned counsel has spoken with Assistant United States

Attorney Jeffrey S. Nestler Esq., who represents the Government in this matter,

and he has advised that the Government opposes relaxing Ms. Meggs’ terms of

release from home incarceration to home detention, but does not oppose Pre-Trial

Services modifying the geographic boundaries of her GPS monitoring to the outer

bounds of her property line (rather than the limited area of her physical house).

                            MEMORANDUM OF LAW

      The granting of this motion is within the sound discretion of the Court.

      WHEREFORE, the Defendant, CONNIE MEGGS, respectfully requests

that the conditions of her pretrial release be modified to the less-restrictive

condition of home detention.

                                                   DATED this 28th day May, 2021.
       Case 1:21-cr-00028-APM Document 204 Filed 05/28/21 Page 4 of 4




                                               Respectfully submitted,

                                               /s/Mary K. Anderson
                                               Mary K. Anderson
                                               Florida Bar No. 0038369
                                               P.O. Box 683
                                               Highland City, FL 33846-1775
                                               Telephone: (863)-398-7215
                                               Email:mkandersonlaw@gmail.com
                                               Attorney for Connie Meggs



                         CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 28th day of May, 2021, a true and correct

copy of the foregoing was filed with the Clerk of the Court using the CM/ECF

system, which will send notice of the electronic filing to: AUSA Jeffrey S. Nestler,

Esq.

                                                     /s/ Mary Anderson
                                                     Mary Anderson
